Title: To Thomas Jefferson from John Trumbull, 28 June 1823
From: Trumbull, John
To: Jefferson, Thomas


Dear Sir
New York
28th June 1823.
I avail myself of the offer of your agent Who is on his way from Italy with marble Capitals &c for your College, to recall myself once more to your remembrance: and have great satisfaction in acquainting you that the Engraving from my picture of the declaration of Independence is very nearly completed.Mr Durand the Engraver is a young man born & educated in this vicinity, who has acquired his professional skill in this Country, and whose success in this work demonstrates that Talent & Industry may carry whoever possesses them far towards the perfection of this Art, without the Aid of foreign InstructionThe work will be printed on paper of American Manufacture (Gilpin’s of Brandywine) which I think equal to the best French:—so that the work will be complely American, & I hope will be thought in some degree worthy of the glorious Scene which it commemorates.You did me the favor to subscribe for two Copies will you now have the goodness to instruct me how they shall be sent to you; whether framed & glazed, or in the Sheet.I am also far advanced in the last painting, ordered by the government for the Capitol: the resignation of Washington:Mr Monroe & yourself were then Members of Congress and present at the Scene; and I have taken the liberty to introduce Mr Madison among the Spectators, so that this picture will contain portraits of the Four Virginian Presidents.This picture will be delivered at Washington during the approaching Session; when I hope to have an opportunity of visiting you at Monticello and once more personally acknowledging the kindness which you shewed me in days long past.With grateful respect I have the Honor to be Dear Sir Your obliged & faithful ServantJno Trumbull